10
11
12
13
14
15
16
17
18
19

20

21

22
23

24

 

 

Case 2:19-cr-00225-JCM-EJY Document6 Filed 09/03/19 Page 1 of 3

 

 

 

 

 

 

 

 

 

—— FILED ;
enero = eon
NICHOLAS A. TRUTANICH . -COUNSEL/PARTIES OF RECORD
United States Attorney .
Nevada Bar Number 13644 : SEP 03 2019
JESSICA OLIVA °
Assistant United States Attorney
501 Las Vegas Boulevard South, Suite 1100 OSI else "
Las Vegas, Nevada 89101 * BY: DEPUTY

Tel: 702.388.6268 / Fax: 702.388.6418
jessica.oliva@usdoj.gov
Attorneys for the United States

UNITED STATES DISTRICT COURT

 

 

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, .
CRIMINAL INDICTMENT
Plaintiff, .
Case No. 2:19-cr- 2222.5
Vv:
: VIOLATION: ;
NHUT HONG NGUYEN, Felon in Possession of a Firearm
(18 U.S.C. §§ 922(g)(1), 924(a)(2))
Defendant. cS
FORFEITURE ALLEGATION
THE GRAND JURY CHARGES THAT:
co ONE

Felon in Possession of a Firearm

(18 U.S.C. §§ 922(g)(1), 924(a)(2))
On or about May 7, 2019, in the District of Nevada,

NHUT HONG NGUYEN, -
knowing he had previously been convicted of a crime punishable by imprisonment for a
term exceeding one year, to wit: |
| 1. Attempted Possession of a Firearm by an Ex-Felon, in the Eighth Judicial
District Court, Clark County, on or about March 3, 2016; in Case No. C-14-

301993;

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-cr-00225-JCM-EJY Document 6 Filed 09/03/19 Page 2 of 3

2. Possession of a Stolen Vehicle, in the Eighth Judicial District Court, Clark
County, on or about December 15, 2010, in Case No. C-10-269181;
3. Grand Larceny Automobile, in the Eighth Judicial District Court, Clark
County, on or about November 8, 2010, in Case No. C-10-265824;
4, Grand Larceny Automobile, in the Eighth Judicial District Court, Clark
County, on or about January 23, 2008, in Case No. C-07-238251; and
5. Stop Required on Signal of Peace Officer, in the Eighth Judicial District
Court, Clark County, on or about October 13, 2004, in Case No. C-04-
204179;
knowingly possessed a firearm, to wit: a Smith and Wesson M&P 40 pistol bearing a partial
serial number DVH2; and that firearm was in and affecting interstate commerce; all in
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).
FORFEITURE ALLEGATION
Felon in Possession of a Firearm
1. The allegations of Count One of this Criminal Indictment are hereby
realleged and incorporated herein by reference for the purpose of alleging forfeiture pursuant
to 18 U.S.C. § 924(d)(1) with 28 U.S.C. § 2461(c).
2. Upon conviction of the felony offense charged in Count One of this Criminal
Indictment,
NHUT HONG NGUYEN,
defendant herein, shall forfeit to the United States of America, any firearm or ammunition
involved in or used in any knowing violation of 18 U.S.C. § 922(g)(1):
1. a Smith and Wesson M&P 40 pistol bearing a partial serial number

DVH2;

 
10
11
12
13
14
15
16
17
18
19
20
21

22
23

24

 

Case 2:19-cr-00225-JCM-EJY Document 6 Filed 09/03/19 Page 3 of3_

2. 10 .40 caliber cartridges of ammunition; and
3. any and all ammunition. |
All pursuant to 18 U.S.C. § 922(g)(1) and 18 U.S.C. § 924(d)(1) with 28 U.S.C.
§ 2461(c).
‘DATED this 3rd day of September, 2019.

A TRUE BILL:

, /S/
FOREPERSON OF THE GRAND JURY

NICHOLAS A. TRUTANICH
United States Attorney

bar QMrr
‘JESSICA OLIVA
Assistant United States Attorney

 

 
